COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Yogurt Culture, Inc. and Michelle Anderssen v. Shannon A. Lang,
                          PLLC

Appellate case number:    01-19-00414-CV

Trial court case number: 1103656

Trial court:              County Civil Court at Law No. 1 of Harris County

        This appeal is stayed pursuant to the Notice of Bankruptcy, filed on July 12, 2019, advising
this Court that appellant, Michelle Marie Anderssen f/k/a Michelle Valencia Anderssen filed a
petition for bankruptcy under Chapter 13 of the Bankruptcy Code on August 5, 2019 in Case No.
18-37347 in the United States Bankruptcy Court for the Southern District of Texas. See 11 U.S.C.
§ 362 (automatic stay in bankruptcy).

        Until the parties notify this Court that the bankruptcy cases have been concluded and move
to reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive case
on the Court’s docket. See TEX. R. APP. P. 8.3.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Peter Kelly________________________
                    Acting individually  Acting for the Court


Date: ___August 22, 2019___